Citation Nr: 0328179	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  97-23 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine with 
herniated nucleus pulposus, L5-S1, post-operative.

2.  Entitlement to service connection for varicose veins of 
the lower extremities, claimed as secondary to degenerative 
disc disease of the lumbosacral spine with herniated nucleus 
pulposus, L5-S1, post-operative.

3.  Entitlement to service connection for a thoracic spine 
disability, claimed as secondary to service-connected 
disability.

4.  Entitlement to service connection for phlebitis, claimed 
as secondary to degenerative disc disease of the lumbosacral 
spine with herniated nucleus pulposus, L5-S1, post-operative.

5.  Entitlement to service connection for hemorrhoids, 
claimed as secondary to phlebitis and/or degenerative disc 
disease of the lumbosacral spine with herniated nucleus 
pulposus, L5-S1, post-operative.

6.  Entitlement to service connection for a foot condition, 
claimed as secondary to degenerative disc disease of the 
lumbosacral spine with herniated nucleus pulposus, L5-S1, 
post-operative.

7.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1967.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

The Board is required to address the Veteran's Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides that VA shall make reasonable 
efforts to notify claimants of the relevant evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir 2003).

The Board here observes that a review of the claims file 
reveals that the veteran has not been properly notified of 
the provisions of the VCAA (especially as required by 
Quartuccio).  Therefore, it is apparent that the Board must 
remand these issues to ensure that the veteran is properly 
notified of the VCAA and to determine whether all evidence 
needed to consider this claim has been obtained.

The Board observes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the veteran should be informed that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.

Therefore, in order to ensure due process, the case is 
REMANDED for the following actions:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claims on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).  The veteran should also be 
apprised of the VCAA notice obligations 
in accordance with the aforementioned 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs.  

2.  The case should again be reviewed on 
the basis of the additional evidence.  
(New evidence has been received since the 
appeal left the regional office.)
 If the benefits sought are not granted 
in full, the veteran should be furnished 
a Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the claim, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional argument and/or evidence she desires 
to have considered in connection with this appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




